DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 1/14/2021 has been entered.
Disposition of claims: 
Claims 1-2 and 4-11 are pending.
Claim 7 has been amended.
The amendments to Drawings (Fig. 6) have overcome the objection of the Drawings set forth in the last Office Action. The objection have been withdrawn.
The amendments to claim 7 have overcome the rejections of claims 7-9 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the second paragraph under section “Distinctions over Endo et al. ‘732 as the Primary Reference” of page 8 through the first paragraph of page 9 of the reply filed 1/14/2021 regarding the rejections of claims 1-2, 4-11 under 35 U.S.C. 103 set forth in the Office Action of 9/15/2020 have been considered. 
Applicant argues that Endo et al. (US 2012/0241732, hereafter Endo) exemplifies a long list of 984 compounds starting from compound (3) to compound (987) as preferable specific 
Respectfully, the Examiner does not agree.
Endo discloses formulas (A) and (D) ([028]). Endo exemplifies the aromatic hydrocarbon or aromatic heterocyclic groups Ar of formula (A) or (D) including benzene ([030]) and indolocarbazolylbenzene ([032]) wherein the aromatic hydrocarbon or aromatic heterocyclic groups can have 1 to 10 substituents including a cyano group ([033]). 
The scope of formula (A) or (D) encompasses the resultant compound of Endo as modified by Takeda (page 9 of the previous Office Action), which reads on the Applicant’s formula 1 of the instant claim 1. Therefore, Endo does teach the limitation of the Applicant’s formula (1) of the instant claim 1. 
The Examiner cited the example compound (591) of Endo to teach the structure of phenylene core and the indolocarbazolyl groups. That is, the compound (591) of Endo exemplifies just a few aspects of the general formula (A) or (D). It should not be considered that the compound (591) represents all the aspects of the general formula (A) or (D). See MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft 
For at least these reasons, the argument is not found to be persuasive.
Applicant further argues that Endo discloses a TADF material that focuses on compounds having a triazine ring.
Respectfully, the Examiner does not agree.
The triazine compounds of Endo are only a limited number of examples of the disclosure of Endo. As outlined above, the general formulas (A) or (D) encompasses the resultant compound of Endo as modified by Takeda (page 9 of the previous Office Action), which reads on the Applicant’s formula 1 of the instant claim 1. For at least this reason, the argument is not found to be persuasive.
Applicant’s arguments see the second paragraph from the bottom of page 9 through the end of page 10 of the reply filed 1/14/2021 regarding the rejections of claims 1-2, 4-11 under 35 U.S.C. 103 set forth in the Office Action of 9/15/2020 have been considered. 
Applicant argues that from the results shown in Table 3 of the present specification, Example 1 using compound 1-17 as a light emitting material exhibits more than twice the lifetime compared with Comparative Example 2 using compound TD-2 (corresponding to 
Respectfully, the Examiner does not agree.
There are multiple differences between Compound 591 of Endo and Applicant’s Compound 1-17. Furthermore, there are multiple differences between even Compound 130 of Endo and Applicant’s Compound 1-17. Therefore it cannot be determined that the improvement in lifetime is due to the presence of the cyano group. 
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential). See MPEP 716.02(e). 
Applicant has not explained why the differences between either of Compound 591 or Compound 130 of Endo and Applicant’s Compound 1-17 other than the presence of the cyano group would not be significant. Furthermore, Applicant has not explained how Compound 130 of 
Therefore, for at least these reasons, the argument is not found to be persuasive. 
Applicant’s arguments see the first paragraph of page 11 through the last paragraph of page 12 of the reply filed 1/14/2021 regarding the rejections of claims 1-2, 4-11 under 35 U.S.C. 103 set forth in the Office Action of 9/15/2020 have been considered. 
Applicant argues that the compound disclosed by Takeda et al. (US 2009/0072727, hereafter Takeda) focus on host materials, and Takeda fails to disclose or suggest that the compounds may be used as luminescent materials (dopant) or TADF material.
Respectfully, the Examiner does not agree.
As outlined above, the general formulas (A) or (D) of Endo encompasses the resultant compound of Endo as modified by Takeda (page 9 of the previous Office Action), which reads on the Applicant’s formula 1 of the instant claim 1.
Endo discloses an organic electroluminescent device (“organic light-emitting element” in [Abstract]; Fig. 1) having a structure comprising an anode (“1” in Fig. 1), a light-emitting layer (“5” in Fig. 1), and a cathode (“7” in Fig. 1), wherein the light-emitting layer includes a light-emitting material and a host material whose excited triplet energy is higher than that of the light-emitting material ([Abstract]). Therefore, Endo does teaches that the compound of Endo as modified by Takeda can be used as the luminescent material (dopant) of an organic electroluminescent device.
Endo further discloses that an organic light-emitting material having a structure of formula (1) emits delayed fluorescence and has the energy difference between the excited singlet energy and excited triplet energy of 0.2 eV or less ([016]), preferably 0.15 eV or less ([024]). 
Ishisone evidences that the thermally activated delayed fluorescence (TADF) is efficiently obtained under the condition where the difference between the triplet excitation level and the singlet excitation level is greater than or equal to 0 eV and less than or equal to 0.2 eV ([105]). Because Endo’s light-emitting material having a structure of formula (1) has the energy difference of 0.2 eV or less, the material is a thermally activated delayed fluorescent material.
Therefore, Endo teaches the Compound of Endo as modified by Takeda is a TADF material.
The only knowledge that the Examiner relies upon from Takeda is a specific example of a cyano substituent group substituted to the phenylene ring at a specific substitution position. The knowledge that the Examiner relies upon from Takeda is not that compounds of Takeda are host material. 
Additionally, the material disclosed by Takeda is the material used in the light-emitting layer of an organic electroluminescent device. The claimed compound of the instant claim 1 is used in the light-emitting layer of an organic electroluminescent device. The disclosure of Takeda is a relevant art.
The knowledge that the Examiner relies upon from Takeda is improvements in the charge transporting property, reduction of driving voltage, and improvement of quantum efficiency of the disclosed material of Takeda (section 23-25, page 7 of the last Office Action).
Those improved properties are desired material properties for the material used as a dopant as well as the material used as a host material (section 25, page 7 of the last Office Action). An ordinary skill in the art would have been motivated to incorporate such desired material properties taught by Takeda into the compound of Endo to be used as dopant material.
For at least these reasons, the argument is not found to be persuasive.
Applicant’s arguments see the last paragraph of page 11 through the first paragraph of page 12 of the reply filed 1/14/2021 regarding the rejections of claims 1-2, 4-11 under 35 U.S.C. 103 set forth in the Office Action of 9/15/2020 have been considered. 
Applicant argues that TD-1 used in Comparative Example 1 of the present specification corresponds to Compound 1-12 of Takeda. Applicant’s Example 1 is superior to Comparative Example 1 in all characteristics of brightness, driving voltage, luminous efficiency, and lifetime.
Respectfully, the Examiner does not agree.
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential). See MPEP 716.02(e). 
Takeda is not the closest prior art. Applicant has not provided explanation as to why a compound of Takeda would be representative of the performance of a compound of Endo, which is the closest prior art.
Furthermore, Applicant argues the compound disclosed by Takeda individually, not the compound of Endo in view of Takeda. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For at least these reasons, the argument is not found to be persuasive.
Applicant’s arguments see the last paragraph of page 13 through the second paragraph from the bottom of page 14 of the reply filed 1/14/2021 regarding the rejections of claims 1, 4, 6-7, and 11 under 35 U.S.C. 103 set forth in the Office Action of 9/15/2020 have been considered. 
Applicant argues that Kwong et al. (US 2015/0129849, hereafter Kwong) fails to disclose or suggest any compound in which the ring Y of D1 and D2 of the general formula (1) of the claimed invention corresponds to (1a-2) or (1a-3). 
Respectfully, the Examiner does not agree.
Kwong discloses Formula 1 ([060]), Formula 2 ([077]), and the Compound 1 which is the exemplified compound of both general Formulas 1 and 2 ([076], [091]).
In the Formula 1 of Kwong ([060]), the substituent R1 can be a carbazole group having substituents Y1-Y8 ([062]) and the substituent R5 can be a carbazole group having Z1-Z8 ([061]). Kwong teaches that the substituents of the carbazole groups Y1-Y8 and Z1-Z8 can be alkyl, aryl, and heteroaryl ([063]) and can form a fused ring structure ([064]).
Two adjacent substituents of the carbazole groups can form a fused ring structure of benzofuran. Therefore, the teachings of Kwong encompass benzofurocarbazole groups at the substitution positions D1 and D2 of Applicant’s formula (1). As outlined below, the teachings of Jung et al. (US 2017/0186974, hereafter Jung) are relied upon to teach modification to the 
Furthermore, Applicant argues the disclosure by Kwong individually, not the teaching of Kwong in view of Jung.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For at least this reason, the argument is not found to be persuasive.
Applicant further argues that the Examiner admits that Compound 1 of Kwong does not include at least one of the claimed formula (1a-2).
Respectfully, the Examiner does not agree.
The Examiner stated that the example compound 1 of Kwong does not include at least one of Applicant’s formula (1a-2) and (1a-3). However, that does not mean that the disclosure of Kwong does not encompass Applicant’s formula (1a-2) and (1a-3). The general formula of Kwong (Formula 1 and Formula 2) does teach Applicant’s formula (1a-2) and (1a-3); that is, the core phenylene group represented by Formula 1 or Formula 2 of Kwong can be substituted by benzofurocarbazole groups, as outlined above. 
As outlined below, the teachings of Jung are relied upon to teach modification to the compound of Kwong such that Kwong as modified by Jung meets the limitations of the current claims.
Furthermore, Applicant argues the disclosure by Kwong individually, not the teaching of Kwong in view of Jung.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For at least this reason, the argument is not found to be persuasive.
Applicant further argues that Kwong does not disclose or suggest the lifetime characteristics. 
Respectfully, the Examiner does not agree.
Applicant does not compare the closet prior art with the claimed invention nor exhibit any data for comparison. It is unclear whether Applicant argues unexpected results. Because Applicant fails to argue unexpected result of the lifetime characteristics, the lifetime characteristics is not required to be the only reason to provide the resultant compound from the teaching of Kwong and Jung. 
Furthermore, the Examiner relies upon the knowledge of improvement in durability, device characteristics, excellent material characteristics (section 133, page 27 of the last Office Action) from Jung. Lifetime of an organic electroluminescent device increases when the durability of material increases.
For at least this reason, the argument is not found to be persuasive.
Applicant’s arguments
Applicant argues that the compound represented by general formula (1) of the claimed invention is not disclosed by Jung et al. (US 2017/0186974, hereafter Jung).
As outlined above, Kwong teaches that D1 and D2 can be benzofurocarbazole. The compound of Kwong as modified by Jung (reproduced below) is within the scope of the general Formulas 1 and 2 of Kwong. 

    PNG
    media_image1.png
    209
    807
    media_image1.png
    Greyscale

Kwong discloses an organic electroluminescent device (“the first organic light emitting device” in [023]) including an anode, a cathode, and a light-emitting layer (“emissive layer”) disposed between the anode and the cathode.
Kwong further discloses the organic electroluminescent device emits radiation comprising a delayed fluorescence process ([094]).
The compound of Kwong as modified by Jung is within the scope of the general formula 1 or 2 of Kwong. Therefore, Kwong does teach the compound of Kwong as modified by Jung is a TADF material.
The only knowledge that the Examiner relies upon from Jung is a specific example of D1 and D2 of Applicant’s formula (1). That is, although Kwong teaches the substituent of the phenylene core (D1 and D2) can be fused carbazole groups, Kwong does not exemplify specific structure to meet the limitation of D1 and D2 of Applicant’s formula (1). Jung exemplifies the structure of D1 and D2 groups.
The knowledge that the Examiner relies upon from Jung is not that compounds of Jung as host material.
For at least this reason, the argument is not found to be persuasive.
Applicant further argues that the compounds disclosed by Jung are used as host materials.
The claim limitations of dopant and TADF material were met by the teaching of Kwong, as outlined above.
The only knowledge that the Examiner relies upon from Jung is a specific example of D1 and D2 of Applicant’s formula (1). 
The knowledge that the Examiner relies upon from Jung is improvement in durability, device characteristics, excellent material characteristics (section 133, page 27 of the last Office Action).
The improved durability, device characteristics, and material characteristics are desired material properties for the material used as a dopant as well as the material used as a host material. An ordinary skill in the art would have been motivated to incorporate such desired material properties of Jung into the compound of Kwong used as dopant material.
Furthermore, the material disclosed by Jung is the material used in the light-emitting layer of an organic electroluminescent device. The claimed compound of the instant claim 1 is used in the light-emitting layer of an organic electroluminescent device. The disclosure of Jung is a relevant art. 
For at least these reasons, the argument is not found to be persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2012/0241732 A1, hereafter Endo) in view of Takeda (US 2009/0072727 A1, hereafter Takeda) as evidenced by Ishisone et al. (US 2015/0053958 A1, hereafter Ishisone), Uoyama et al. (“Highly efficient organic light-emitting diodes from delayed fluorescence”, Nature, 2012, vol. 492, page 234-238, hereafter Uoyama), and Deaton et al. (“The blue aluminum and gallium chelates for OLEDs” Inorganica Chimica Acta, 2008, vol. 361, page 1020-1035, hereafter Deaton).
Regarding claim 1, Endo discloses an organic electroluminescent device (“organic light-emitting element” in [Abstract]; Fig. 1) having a structure comprising an anode (“1” in Fig. 1), a light-emitting layer (“5” in Fig. 1), and a cathode (“7” in Fig. 1), wherein the light-emitting layer includes a light-emitting material and a host material whose excited triplet energy is higher than that of the light-emitting material ([Abstract]). 
Endo discloses that an organic light-emitting material having a structure of formula (1) emits delayed fluorescence and has the energy difference between the excited singlet energy and excited triplet energy of 0.2 eV or less ([016]), preferably 0.15 eV or less ([024]). 
Ishisone evidences that the thermally activated delayed fluorescence (TADF) is efficiently obtained under the condition where the difference between the triplet excitation level and the singlet excitation level is greater than or equal to 0 eV and less than or equal to 0.2 eV ([105]). Because Endo’s light-emitting material having a structure of formula (1) has the energy difference of 0.2 eV or less, the material is a thermally activated delayed fluorescent material.
Endo discloses formula (A) and (D) as subspecies of formula (1) having the following structures.

    PNG
    media_image2.png
    331
    711
    media_image2.png
    Greyscale

wherein Ar’s each independently represent an aromatic hydrocarbon group having 6 to 100 carbon atoms or an aromatic heterocyclic group having 3 to 100 carbon atoms ([029]). 
Endo exemplifies the aromatic hydrocarbon or aromatic heterocyclic groups of Ar including benzene ([030]) and indolocarbazolylbenzene ([032]) wherein the aromatic hydrocarbon or aromatic heterocyclic groups can have 1 to 10 substituents including a cyano group ([033]).
Endo exemplifies the following compound as a subspecies of formula (1) ([046]).

    PNG
    media_image3.png
    233
    646
    media_image3.png
    Greyscale

Endo does not exemplify a specific compound having a cyano group is attached to the core benzene ring (marked by dashed circle in the figure above). However, Endo teaches the 
Takeda discloses an organic compound being used in a light-emitting layer of an organic electroluminescent device ([014])
Takeda teaches that operation voltage is lowered, and quantum efficiency is increased, when an organic charge transportable material of an organic electroluminescent device ([008]) is introduced by an electron-withdrawing group in the position where the LUMO is present ([009]).
It is noted that Taketa’s teaching is not limited to a transporting layer material of an organic electroluminescent device. A light-emitting material of an organic electroluminescent device is necessarily a charge transportable material because light emission process requires combination of charges which have to be transported in the emitting material to be recombined.
Improving the charge transporting properties of a light-emitting material of a light-emitting layer would necessarily improve the charge transporting properties of the light-emitting layer as a whole. Such an improvement would reduce the driving voltage of the device and improve the quantum efficiency of the device due to the relatively easier charge transport within the light-emitting layer.
Takeda exemplifies a compound of the invention ([099], as shown below) which teaches the location and kind of the electron-withdrawing group.

    PNG
    media_image4.png
    118
    378
    media_image4.png
    Greyscale
, 
wherein Cz represents an N-carbazolyl group.
Endo and Takeda are analogous in the field of light emitting layer materials of organic-light emitting devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified Endo’s Compound (591) by introducing an electron-withdrawing group of –CN at the benzene core, based on the teaching of Takeda. 
The motivation for doing so would have been to provide the electroluminescent devices having the compounds with lower operation voltage and increased quantum efficiency as taught by Takeda.
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). 
Furthermore, there are only 4 different substitution locations for the electron-withdrawing group of CN to be attached. The selection of the substitution location would have been one from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, Takeda’s Compound 1-14 exemplifies the substitution location of CN being positioned in-between the carbazolyl substitution groups.
Such a modification provides an organic electroluminescent device having a structure of a cathode, a light-emitting layer, and an anode, wherein the light emitting layer located in-between the anode and the cathode and contains a host and a thermally activated delayed fluorescent material of Endo as modified by Takeda having the following structure.

    PNG
    media_image5.png
    232
    648
    media_image5.png
    Greyscale

The compound of Endo as modified by Takeda has identical structure as Applicant’s formula (1), wherein A is a cyano group; D1 is formula (1a) wherein Y is formula (1a-3); and the ring Y is fused at a position of h; and D2 is formula (1a) wherein Y is formula (1a-3); and the ring Y is fused at a position of g. Furthermore, for the compound, X2 is N-R6; R6 is aromatic hydrocarbon group having 6 to 10 carbon atoms (phenyl); a, f, and e are 0, meeting all the limitations of claim 1.
Regarding claim 2, the organic electroluminescent device taught by Endo as modified by Takeda as evidenced by Ishisone, wherein A represents a cyano group.
Regarding claim 4, the organic electroluminescent device taught by Endo as modified by Takeda as evidenced by Ishisone, wherein the ring Y is represented by the formula (la-3).
Regarding claim 5, the organic electroluminescent device taught by Endo as modified by Takeda as evidenced by Ishisone, wherein X2 in the formula (la-3) represents N-R6.
Regarding claim 6, the organic electroluminescent device taught by Endo as modified by Takeda as evidenced by Ishisone, wherein the light-emitting layer containing the thermally activated delayed fluorescent material contains a host material.
Regarding claim 7
The organic electroluminescent device has a structure of a cathode, a light-emitting layer, and an anode, wherein the light-emitting layer located in-between the anode and the cathode and contains a host and a thermally activated delayed fluorescent (TADF) material of Endo as modified by Takeda.
Endo does not exemplify a specific device wherein the light-emitting layer comprising the compound of Endo as modified by Takeda as a TADF emitter and a host having structure of Applicant’s formula (2). However, Endo discloses an organic compound of 4,4’-bis(carbazole-9yl)biphenyl (CBP) as a host material of an organic phosphorescent device (“organic PL element” in [093]).
CBP is a known host material to build a light-emitting layer of an organic electroluminescent device in the field of organic electroluminescent device as evidenced by Uoyama (page 236, column 1, paragraph 4).

    PNG
    media_image6.png
    160
    709
    media_image6.png
    Greyscale

CBP has identical structure as Applicant’s formula (2) wherein L represents a 2-valent group produced from a compound obtained by liking two of benzene rings, p is 2, and q is 0, provided that when L represents a 2-vaent group produced from benzene, q represents an integer of from 1 to 4. 
As outlined in 35 USC § 112 section, the Examiner interprets that q is an integer from 1 to 4, if the L group is produced from a single benzene. Because the L group of CBP is not produced from a compound obtained by linking two of benzene rings, q can be 0. Thus, CBP meets the structural limitation of formula (2) in claim 7.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent device of Endo as modified by Takeda by using the compound of CBP as the host material of the light-emitting layer of the organic electroluminescence device.
The selection of the compound of CBP as a host material of the light-emitting layer of an electroluminescence device would have been a combination of prior art elements according to known chemical formula and device structure to achieve predictable results. See MPEP 2143(I)(A). 
Such a modification provides an organic electroluminescence device having a structure of a cathode, a light-emitting layer, and an anode, wherein the light-emitting layer located in-between the anode and the cathode and contains a host of CBP and a thermally activated delayed fluorescent (TADF) material of Endo as modified by Takeda, meeting all the limitations of claim 7.
Regarding claim 10, the electroluminescent device taught by Endo as modified by Takeda as evidenced by Ishisone and Uoyama reads on all the features of claims 1-2 and 4-7, as outlined above.
The organic electroluminescent device has a structure of a cathode, a light-emitting layer, and an anode, wherein the light-emitting layer located in-between the anode and the cathode and contains a host of CBP and a thermally activated delayed fluorescent (TADF) material of Endo as modified by Takeda.
Deaton evidences the ionization potential of CBP being 6.04 eV (page 1027, column 1, paragraph 3).
The compound of Endo as modified by Takeda reads on the claimed limitations above but fails to teach that the ionization potential value.
It is reasonable to presume that the compound of Endo as modified by Takeda having ionization potential to be less than 6.04 eV. 
Support for said presumption is found in the use of like materials which result in the claimed property.
Applicant discloses ionization potentials (IP) of following example compounds (Compound 1-1-17, 1-24, and 1-36 in Table 1 of specification on page 38).

    PNG
    media_image7.png
    679
    591
    media_image7.png
    Greyscale

Comparison of IP values over three different compounds of 1-17, 1-24, and 1-36 shows ionization potentials of the three compounds are in the range of 5.7~5.8 eV in spite of change A to B or vice versa. 
The compound of Endo as modified by Takeda has similar structure as Applicant’s 1-36 except that one of two indolocarbazolyl groups of Applicant’s Compound 1-36 is the structure of “A” rather than “B” in Endo as modified by Takeda, as shown above. 
Thus, the ionization potential of the thermally activated delayed fluorescent material of Endo as modified by Takeda is smaller than an ionization potential of the host material of CBP (6.04 eV), meeting all the limitations of claim 10.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80. 
Regarding claim 11, the electroluminescent device taught by Endo as modified by Takeda as evidenced by Ishisone and Uoyama reads on all the features of claims 1-2, 4-7, and 10, as outlined above.
The organic electroluminescent device has a structure of a cathode, a light-emitting layer, and an anode, wherein the light-emitting layer located in-between the anode and the cathode and contains a host of CBP and a thermally activated delayed fluorescent (TADF) material of Endo as modified by Takeda.
The organic electroluminescent device of Endo as modified by Takeda reads on the claimed limitations above but fails to teach that an emission maximum wavelength is in a range from 440 nm to 470 nm.
It is reasonable to presume that the organic electroluminescent device of Endo as modified by Takeda has an emission maximum wavelength being in a range from 440 nm to 470 nm.
Support for said presumption is found in the use of like materials which result in the claimed property.
Applicant discloses emission wavelengths of organic electroluminescent devices comprising three thermally activated delayed fluorescence materials (Examples 1-4 and 7 for Compound 1-17; Example 5 for Compound 1-24; and Example 6 for Compound 1-36 in Table 2 and 3 of specification on page 42-43). In spite of variation on the host materials, the maximum emission wavelengths of the devices are in the range of 450-470nm.
The emission maximum wavelength is determined by the chemical structure of the emitter of an organic electroluminescent device. The compound of Endo as modified by Takeda has similar structure as Applicant’s 1-36, as outlined in claim 10 above. 
Thus, emission maximum wavelength of the organic electroluminescent device taught by Endo as modified by Takeda is in the range of 450 nm-470 nm, which is included the claimed range of 440nm to 470 nm, meeting all the limitations of claim 11.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2012/0241732 A1) in view of Takeda (US 2009/0072727 A1) as evidenced by Ishisone et al. (US 2015/0053958 A1) as applied to claims 1-2 and 4-7 above, and further in view of  Kondakova et al. (US 2006/0134460 A1, hereafter Kondakova).
Regarding claim 8, the organic electroluminescent device taught by Endo as modified by Takeda has a structure of a cathode, a light-emitting layer, and an anode, wherein the light-
The organic electroluminescent device taught by Endo as modified by Takeda does not have a second host.
Kondakova discloses an organic electroluminescent device (“OLED device”) wherein the light-emitting layer comprises at least one hole transporting co-host, at least one electron transporting co-host and at least one phosphorescent emitter ([016], [290]). 
Kondakova further teaches that the light-emitting layer can include phosphorescent and fluorescent emitters ([291]).
Kondakova further teaches the light emitting layer containing more than one host material provides improved film morphology, electrical properties, light emission efficiency, and life time ([022]).
Kondakova exemplifies a hole transporting host of 9,9’-[1,1’-biphenyl]-4,4’-diylbis-9H-carbazole (CBP) ([281], claim 17).
The hole transporting host of CBP has the identical structure of formula (2) in claim 7, wherein L represents a 2-valent group produced from a compound obtained by liking two of benzene rings, p is 2, and q is 0, provided that when L represents a 2-vaent group produced from benzene, q represents an integer of from 1 to 4. 
As outlined in 35 USC § 112 section, the Examiner interprets that q is an integer from 1 to 4, if the L group is produced from a single benzene. Because the L group of CBP is not produced from a single benzene but produced from a compound obtained by linking two of benzene rings
Kondakova further exemplifies an electron transporting co-host of 2,4,6-tricarbazolo-1,3,5-triazine ([106]).
Endo, Takeda, and Kondakova are analogous in the field of organic electroluminescent devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device taught by Endo as modified by Takeda by using an electron transporting co-host of 2,4,6-tricarbazolo-1,3,5-triazine and a hole transporting co-host of CBP as a host material of the light-emitting layer, based on the teaching of Kondakova. 
The motivation for doing so would have been to provide the electroluminescent devices having the more than one host material with improved film morphology, electrical properties, light emission efficiency, and life time as taught by Kondakova.
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). 
The modification provides an organic electroluminescent device comprising a cathode, a light-emitting layer, and an anode, wherein the light-emitting layer located in-between the anode and the cathode and contains CBP as a hole-transporting host material and 2,4,6-tricarbazolo-1,3,5-triazine as an electron-transporting host materials, and a thermally activated delayed fluorescent (TADF) material of Endo as modified by Takeda.
The claim 8 requires that the singlet excitation energy (S1) of a second host is larger than that of a first host. 
The organic electroluminescent device of Endo as modified by Takeda have two hosts of CBP and 2,4,6-tricarbazolo-1,3,5-triazine. Since the molecular structures of the two materials are different from each other, the optoelectronic properties including singlet excitation energies (S1) of the two materials are necessarily different from each other. 
It is noted that there is no limitation which material is required to be the first host material and which material is required to be the second host material. Therefore, it is obvious one of S1’s of the two materials is larger than that of the other. The material having larger S1 is the second host material, and the material having smaller S1 is the first host material, meeting all the limitations of claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2012/0241732 A1) in view of Takeda (US 2009/0072727 A1) and Kondakova et al. (US 2006/0134460 A1) as evidenced by Ishisone et al. (US 2015/0053958 A1) as applied to claims 1-2 and 4-8 above, and further in view of Iwakuma et al. (US 2009/0030202 A1, hereafter Iwakuma).
Regarding claim 9, an electroluminescent device taught by Endo as modified by Takeda and Kondakova comprising a cathode, a light-emitting layer, and an anode, wherein the light-emitting layer located in-between the anode and the cathode and contains CBP as a hole transporting host material, 2,4,6-tricarbazolo-1,3,5-triazine as an electron transporting host material, and a thermally activated delayed fluorescent (TADF) material of Endo as modified by Takeda reads on all the features of claims 1-2, and 4-8, as outlined above.
The electron-transporting host materials of 2,4,6-tricarbazolo-1,3,5-triazine of the device does not have the same structure of Applicant’s formula (2). Kondakova teaches that the 
Iwakuma teaches an electron transporting material having carbazole moiety (ETM 1 in [158]).

    PNG
    media_image8.png
    354
    668
    media_image8.png
    Greyscale

Iwakuma’s ETM1 has the identical structure as Applicant’s formula (2), wherein L represents a 1-valent group produced from a compound obtained by linking two of the benzene rings (one unsubstituted benzene ring and one diazine-substituted benzene ring), p is 1, and q is 0, provided that when L represents a 1-valent group produced from benzene, q represents an integer of from 1 to 4. 
As outlined in 35 USC § 112 section, the Examiner interprets that q is an integer from 1 to 4, if the L group is produced from a single benzene. Because the L group of Iwakuma’s ETM1 is not produced from a single benzene but produced from a compound obtained by linking two of benzene rings (one unsubstituted benzene and one substituted benzene), q can be 0. Thus, Iwakuma’s ETM1 meets the structural limitation of formula (2) in claim 7.
Endo, Takeda, Kondakova, and Iwakuma are analogous in the field of organic electroluminescent devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device taught by Endo as modified by Takeda, and Kondakova by substituting the electron transporting host material of 2,4,6-tricarbazolo-1,3,5-triazine with Iwakuma’s ETM1, based on the teaching of Iwakuma. 
The modification would have been a combination of prior art elements according to known material and synthetic method to achieve predictable results. See MPEP 2143(I)(A). 
Furthermore, the substitution of the host material having electron transporting properties would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B).  
The modification provides an organic electroluminescent devices comprising an anode, a light-emitting layer, and a cathode; wherein the light emitting layer comprising the compound taught by Endo as modified by Takeda as a thermally activated delayed fluorescent emitter, an electron transporting host of Iwakuma’s ETM1, and a hole transporting host of CBP, meeting all the limitations of claim 9.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2012/0241732 A1) in view of Takeda (US 2009/0072727 A1) as evidenced by Ishisone et al. (US 2015/0053958 A1, hereafter Ishisone) as applied to claims 1-2 and 4-6 above, and further in view of Cho et al. (US 2015/0126736 A1, hereafter Cho).
Regarding claim 7
The organic electroluminescent device has a structure of a cathode, a light-emitting layer, and an anode, wherein the light-emitting layer located in-between the anode and the cathode and contains a host and a thermally activated delayed fluorescent (TADF) material of Endo as modified by Takeda.
Endo does not exemplify a specific device wherein the light-emitting layer comprises the compound of Endo as modified by Takeda as a TADF emitter and a host having structure of Applicant’s formula (2), wherein the variable q is non-zero.
Cho teaches compounds which can be used as the host material of an organic electroluminescent device ([042]).
Cho exemplifies the compounds (Compound C-12) as shown below as a specific example of the host material ([035], Compounds C-12 on page 6).

    PNG
    media_image9.png
    403
    509
    media_image9.png
    Greyscale

Cho’s Compound C-12 is used as the host material for an example device of Cho ([109]-[110]).
Cho discloses the organic electroluminescent device comprising the compound of the disclosure of Cho as an emitting layer host material (“luminescent host material”) have superior luminous characteristics ([115]).
Endo, Takeda, and Cho are analogous in the field of organic electroluminescent devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the electroluminescent device taught by Endo as modified by Takeda by using Cho’s Compounds C-12 as the host material of the light-emitting layer, based on the teaching of Cho. 
The motivation for doing so would have been to provide the electroluminescent devices with superior luminous characteristics as taught by Cho. Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum materials and device structures used for an organic electroluminescent device.
The modification provides an organic electroluminescent device having a structure of a cathode, a light-emitting layer, and an anode, wherein the light-emitting layer located in-between the anode and the cathode and contains host materials of Cho’s Compound C-12 and a thermally activated delayed fluorescent (TADF) material of Endo as modified by Takeda, meeting all the limitations of claim 7.
Regarding claims 8-9, the organic electroluminescent device taught by Endo as modified by Takeda and Cho as evidenced by Ishisone reads on all the features of claims 1-2 and 4-7, as outlined above.
Endo does not exemplify a specific device wherein the light-emitting layer comprises two compounds having the structure of Applicant’s formula (2). 
As outlined above, Cho teaches compounds which can be used as the host material of an organic electroluminescent device ([042]).
Cho further teaches that both a first host compound and a second host compound can be used for the electroluminescent device ([043]-[044], [056]).
Cho exemplifies the compounds (Compounds C-12 and C-14) as shown below, both as an additional host compound (“examples of the second host” in [056] and page 31).

    PNG
    media_image10.png
    487
    602
    media_image10.png
    Greyscale

Cho’s Compounds C-12 and C-14 are used as host materials for example devices of Cho ([109]-[112]).
As described above, Cho exemplified an additional host material (“second host material” in [056]; Compound C-14 on page 31).
Cho discloses the organic electroluminescent device comprising the compound of the disclosure of Cho as an emitting layer host material (“luminescent host material”) have superior luminous characteristics ([115]).
Endo, Takeda, and Cho are analogous in the field of organic electroluminescent devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have further modified the electroluminescent device taught by Endo as modified by Takeda and Cho by using Cho’s Compounds C-14 as an additional host compound of the light-emitting layer, based on the teaching of Cho. 
The modification would have been a combination of prior art elements (both the taught host materials of Cho as well as the use of two different host compounds as taught by Cho) according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum materials and device structures used for an organic electroluminescent device.
The modification provides an organic electroluminescent device having a structure of a cathode, a light-emitting layer, and an anode, wherein the light-emitting layer located in-between the anode and the cathode and contains host materials of Cho’s Compound C-14 and C-12 and a thermally activated delayed fluorescent (TADF) material of Endo as modified by Takeda
In the device, Cho’s Compounds C-12 and C-14 have identical structure as Applicant’s formula (2), wherein L is a 1-valent group produced from benzene (diphenyltrizaine-substituted benzene), p is 1, and q is 1, provided that when L represents a 1-valent group produced from benzene, q represents an integer of from 1 to 4, meeting all the limitations of claims 7 and 9.
The claim 8 requires that the singlet excitation energy (S1) of a second host is larger than that of a first host. 
The organic electroluminescent device of Endo as modified by Takeda and Cho have two hosts of Cho’s Compound C-14 and C-12. Since the molecular structures of the two materials are 
It is noted that there is no limitation which material is required to be the first host material and which material is required to be the second host material. Therefore, it is obvious one of S1’s of the two materials is larger than that of the other. The material having larger S1 is the second host material, and the material having smaller S1 is the first host material, meeting all the limitations of claim 8.

Claims 1, 4, 6-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al. (US 2015/0129849 A1, hereafter Kwong) in view of Jung et al. (US 2017/0186974 A1, hereafter Jung).
Regarding claim 1, Kwong discloses an organic electroluminescent device (“the first organic light emitting device” in [023]) including an anode, a cathode, and a light-emitting layer (“emissive layer”) disposed between the anode and the cathode. The light-emitting layer includes a compound having a structure of Formula 2 ([023]), as shown below.

    PNG
    media_image11.png
    232
    436
    media_image11.png
    Greyscale
,
wherein A can be an aromatic ring; n can be 1; X2-X4 can be hydrogen; X1, X5, and X6 can be CR; each R can be hydrogen, halide, heteroaryl, and CmF2m+1 wherein m>=1; at least one mF2m+1, –SimF2m+1, –NCO, –NCS, –OCN, –SCN, –OCmF2m+1, and –SCmF2m+1 ([024]-[031]).
Kwong discloses Compound 1 ([091]) as an example of Formula 2, as shown above. Cz in Compound 1 represents a carbazolyl group ([091], page 100).
Kwong further discloses the organic electroluminescent device emits radiation comprising a delayed fluorescence process ([094]).
Kwong further discloses that the emissive layer of the organic electroluminescent device comprises a host material ([095]).
Kwong exemplifies a host material (“blue host”) having the following structure ([Table A, page 117]).

    PNG
    media_image12.png
    198
    554
    media_image12.png
    Greyscale

Kwong further discloses that the compound having structure of Formula 2 emits a blue light with a peak wavelength of about 400 nm to about 500 nm ([097]).
Kwong’s Compound 1 does not include at least one of Applicant’s formula (1a-2) and (1a-3). However, Kwong does teach that the substituents of the carbazolyl group can form a fused ring structure ([064]).
Jung discloses carbazole-based compounds including a carbazolyl substituent group (marked by a dashed triangle in the figure below) or benzofurocarbazolyl substituent groups 

    PNG
    media_image13.png
    678
    813
    media_image13.png
    Greyscale

Jung teaches organic electroluminescent devices (“organic light emitting device”; Examples 8, 9, 20 in Table 2 [399]) comprising the compounds having benzofurocarbazolyl substituent group (Compounds 146, 150, and 704) provides better durability than the device (Comparative Example 1 in Table 2) comprising the comparative compound (Compound A) having carbazolyl substituent group. Jung further teaches the improved device characteristics result from the excellent material characteristics (i.e. thermal stability) of the compound of the invention ([401]). 
Kwong and Jung are analogous in the field of organic light-emitting devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the compound of Kwong by replacing one or both carbazolyl groups with benzofurocarbazolyl groups, based on the teaching of Jung. 
The motivation for doing so would have been to provide the electroluminescent devices having the compounds comprising a benzofurocarbazolyl substituent group with increased device durability and better thermal stability of the constituting material as taught by Jung.
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum material structure used for a light-emitting device.
Such a modification provides a compound having the identical structure as Applicant’s formula (1)

    PNG
    media_image1.png
    209
    807
    media_image1.png
    Greyscale
, 
wherein both D1 and D2 are formula (1a); ring Y of the formula (1a) is formula (1a-3); the ring Y is fused at position g; X2 is O; a, f, and e are 0; A is trifluoromethyl group; and R1, R4, and R5 can be any or not selected.
The compound of Kwong as modified by Jung reads on the claimed limitations above but fails to teach that the compound is a thermally activated fluorescent material.
It is reasonable to presume that the compound taught by Kwong as modified by Jung is a thermally activated delayed fluorescent material.
Support for said presumption is found in the use of like materials which result in the claimed property.
Applicant discloses that the compound having Applicant’s general formula (1) is a thermally activated delayed fluorescent material ([012] of the instant specification).
The compound of Kwong as modified by Jung has the identical structure as Applicant’s formula (1), as outlined above. 
Furthermore, Kwong teaches that the organic electroluminescent device (“the first device”) comprising an anode, a cathode, and an emissive layer comprising Kwong’s Formula 2 between the anode and the cathode ([077]) emits luminescent radiation comprising a delayed fluorescence process ([094]). 
The compound of Kwong as modified by Jung has the identical structure as Kwong’s general Formula 2, wherein ring A is an aromatic ring; n is 1; X2-X4 are be hydrogen; X1, X5, are CR wherein R is heteroaryl; X6 is CR wherein R is CmF2m+1 wherein m=1; at least one R group comprises a donor group with at least one electron-donating nitrogen; and at least one R group comprising an acceptor group consisting of –F, –CmF2m+1, –SimF2m+1, –NCO, –NCS, –OCN, –SCN, –OCmF2m+1, and –SCmF2m+1 ([024]-[031]).
Therefore, the compound of Kwong as modified by Jung is a thermally activated delayed fluorescent material, meeting all the limitations of claim 1.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 
Regarding claim 4, the organic electroluminescent device taught by Kwong as modified by Jung, wherein the ring Y is represented by the formula (la-3).
Regarding claims 6-7, the organic electroluminescent device taught by Kwong as modified by Jung has a structure of an anode, a light emitting layer comprising the compound of Kwong as modified by Jung, and a cathode, wherein the compound is the thermally activated delayed fluorescent material reads on all the features of claims 1 and 4, as outlined above.
Kwong discloses that the emissive layer of the organic electroluminescent device of the invention comprises a host material ([095]).
Kwong exemplifies a host material (“Blue host”) having the following structure ([Table A, page 117]).

    PNG
    media_image12.png
    198
    554
    media_image12.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device taught by Kwong as modified by Jung by using the Kwong’ Blue Host material in the light emitting layer of the organic electroluminescent device, based on teaching by Kwong.
The modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A).
Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and device structure to make an organic electroluminescent device.
Such modifications provide an electroluminescent device comprising an anode, a light-emitting layer, and a cathode; wherein the light emitting layer comprising the compound taught by Kwong as modified by Jung as a thermally activated delayed fluorescent emitter and Kwong’s Blue host as a host, meeting all the limitation of claim 6. 
The Blue host has the identical structure as Applicant’s formula (2), wherein L is a 2-valent group produced from a compound obtained by linking dibenzothiophene ring, p is 2, and q is 0, provided that when L represents a 2-valent group produced from benzene, q represents an integer of from 1 to 4, meeting all the limitation of claim 7.
Regarding claim 11, the organic electroluminescent device taught by Kwong as modified by Jung comprises an anode, a light-emitting layer, and a cathode; wherein the light emitting layer comprising the compound taught by Kwong as modified by Jung as a thermally activated delayed fluorescent emitter and Kwong’s Blue host as a host reads on all the features of claims 1, 4, and 6-7, as outlined above.
The compound taught by Kwong as modified by Jung reads on the claimed limitations above but fails to teach that the emission wavelength of the compound of Kwong as modified by Jung has an emission maximum wavelength in a range of from 440 nm to 470 nm.
It is reasonable to presume that the compound taught by Kwong as modified by Jung has an emission maximum wavelength of about 440 nm to about 470 nm.
Support for said presumption is found in the use of like materials which result in the claimed property.
Applicant discloses that the compound having Applicant’s general formula (1) has an emission maximum wavelength in a range of from 440 nm to 470 nm ([018] of the instant specification).
The compound of Kwong as modified by Jung has the identical structure as Applicant’s formula (1), as outlined above. 
Furthermore, Kwong discloses that the compound having structure of general Formula 2 emits a blue light with a peak wavelength of about 400 nm to about 500 nm ([097]). The compound of Kwong as modified by Jung has the identical structure as Kwong’s general Formula 2, wherein ring A is an aromatic ring; n is 1; X2-X4 are be hydrogen; X1, X5, are CR wherein R is heteroaryl; X6 is CR wherein R is CmF2m+1 wherein m=1; at least one R group comprises a donor group with at least one electron-donating nitrogen; and at least one R group comprising an acceptor group consisting of –F, –CmF2m+1, –SimF2m+1, –NCO, –NCS, –OCN, –SCN, –OCmF2m+1, and –SCmF2m+1 ([024]-[031]). 
Therefore, the compound of Kwong as modified by Jung has presumably an emission maximum wavelength of about 440 nm to about 470 nm, meeting all the limitations of claim 11.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786